Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.


Examiner’s Amendment

3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a interview with Rauch Charles. 
Amended as follows:

1. (Currently Amended) An uplink transmission method, comprising: determining, by a terminal device according to an expected sending power of each uplink among a plurality of uplinks, an actual sending power of the each uplink; and sending, by the terminal device, signal on the each uplink using the actual sending power of the each uplink, wherein the plurality of uplinks correspond to a same carrier wave, wherein the plurality of uplinks comprise a first uplink, a priority of the first uplink is higher than priorities of other uplinks, and the determining, by a terminal device according to an expected sending power of each uplink among a plurality of uplinks, an actual sending power of the each uplink comprises: determining an expected sending power of the first uplink as an actual sending power corresponding to the first uplink when the expected sending power of the first uplink is not greater than a maximum sending power of the terminal device (UE), wherein the maximum sending power of the UE is indicative of a maximum sending power available for the UE to simultaneously send signal on the plurality of uplinks

11 (Currently Amended). A terminal device, comprising:
a processor, configured to determine, according to an expected sending power of each uplink among a plurality of uplinks, an actual sending power of the each uplink; and
an output interface, configured to send signal on the each uplink using the actual sending power of the each uplink,
wherein the plurality of uplinks correspond to a same carrier wave, and


wherein the plurality of uplinks comprise a first uplink, a priority of the first uplink is higher than priorities of other uplinks, and the processor is configured to:
determine an expected sending power of the first uplink as an actual sending power corresponding to the first uplink when the expected sending power of the first uplink is not greater than a maximum sending power of the terminal device (UE), wherein the maximum sending power of the UE is indicative of a maximum sending power available for the UE to simultaneously send signal on the plurality of uplinks.

 20. (Currently Amended) A non-transitory computer storage medium, configured to store computer software instructions used for performing: determining, according to an expected sending power of each uplink among a plurality of uplinks, an actual sending power of the each uplink; and sending signal on the each uplink using the actual sending power of the each uplink, wherein the plurality of uplinks correspond to a same carrier wave, wherein the plurality of uplinks comprise a first uplink, a priority of the first uplink is higher than priorities of other uplinks, and the determining, by a terminal device according to an expected sending power of each uplink among a plurality of uplinks, an actual sending power of the each uplink comprises: determining an expected sending power of the first uplink as an actual sending power corresponding to the first uplink when the expected sending power of the first uplink is not greater than a maximum sending power of the terminal device (UE), wherein the maximum sending power of the UE is indicative of a maximum sending power available for the UE to simultaneously send signal on the plurality of uplinks


Reason for Allowance 

4.	Claims 1, 3, 6-13 & 16-20 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant’s argument, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648